Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A1 and B3 in the reply filed on 12/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system” in claim 12 and “monitoring apparatus” in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, it is unclear what the monitoring apparatus is or what components are needed to implement it.
Claim limitation “a monitoring apparatus” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there does not appear to be corresponding structure or examples of what the monitoring apparatus is in the specification.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Claims 2-13 and 15 are rejected based on their dependence from rejected base claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9, 10, 12, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. US 2004/0111045.
Regarding claim 1, Sullivan discloses a support structure for a bed, the support structure comprising at least five elongate ([FIG2] supports 208), resilient members configured to support a person ([¶53]), wherein the resilient members extend lengthwise from a first end of the support structure to a second, opposite end of the support structure, and are arranged parallel to each other in an array across the support structure ([FIG2]), wherein the resilient members are the main supporting element for a person resting on the support structure ([¶11] the sensor structures 202 maybe placed on a bed thus a patient laying on it is supported by the pad and its pockets are supporting the patient), and wherein the resilient members each comprise a sensor element in the 
Regarding claim 2, Sullivan discloses the sensor elements are each configured to generate an electrical charge, current or voltage resulting from a mechanical force applied to the respective resilient member ([¶48] the piezoelectric sensors act as a strain gauge and produce electrical signal indicative of the change in movement or stress).  
Regarding claim 3, Sullivan discloses the sensor elements are each configured such that the charge, current or voltage generated by the sensor element is proportional to the amount of mechanical force applied to the respective resilient member ([¶38, 48] the piezoelectric sensors act as a strain gauge and produce electrical signal indicative of the change in movement or stress).  .  
Regarding claims 4 and 9, Sullivan discloses each sensor element is embedded in or encased by a respective one of the resilient members ([¶50][FIG2] the sensors are within the pockets 208).  
Regarding claim 6, Sullivan discloses the resilient members are each fixed against lateral (side-to-side) movement ([FIG2][¶50] the pockets are in a fixed configuration).  
Regarding claim 7, Sullivan discloses the sensor elements are each embedded in a groove of a respective one of the resilient members ([FIG2][¶50] under a broadest reasonable interpretation the pockets are considered a groove because they are a recess into which the sensor is embedded).  

Regarding claim 12, Sullivan discloses a control system operatively connected to each of the sensor elements and configured to measure an electrical response from each of the sensor elements, and output a signal including data concerning the movement of the resilient members based on the measured electrical response ([¶68,69]).  
Regarding claim 13, Sullivan discloses a plurality of sensors, each sensor being operatively connected to one of the sensor elements, and configured to detect an electrical response from the respective sensor element and output a signal indicative of the electrical response ([¶55] sensor transmitters 206).  
Regarding claim 14, Sullivan discloses a monitoring apparatus configured to receive the information concerning the movement of the resilient members and determine and output one or more corrective actions based on the information ([¶70,71] an alarm and display are used to show the data when it is outside a threshold).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. US 2004/0111045.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Regarding claim 8, Sullivan discloses the resilient members comprise at least ten resilient members ([FIG2]) but does not specifically disclose they are spaced apart by less than ten cm.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).   
 	Regarding claim 11, Sullivan discloses using various thickness of the materials of the resilient members ([¶51]) but does not disclose the resilient members comprise a variable stiffness along their length.  However, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to vary the thickness or similarly the stiffness because Applicant has not disclosed that variable stiffness provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the resilient foam of Sullivan because various thickness can be used and thus vary the stiffness. Therefore, it would have been an obvious matter of design choice to modify Sullivan to obtain the invention as specified in claim 11.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. US 2004/0111045 in view of Franceschetti et al. US 2017/0135883.
Regarding claim 15, Sullivan does not disclose the sections and that the control system moves the sections. However, in the same field of endeavor of sleep sensing, Franceschetti teaches the support structure comprises a plurality of sections ([FIG2B]), wherein each section is movable relative to the other sections ([¶60] sections 240 and 246 can raise and lower), and movement of each section is controlled by the control system, and the one or more corrective actions comprises one or more signals to instruct the control system to move one or more of the sections of the bed, wherein the one or more signals are provided as an automatic response to the movement of the resilient members as measured using the sensor elements ([¶57,60,69] when sleep problems are detected the system automatically adjust the bed sections). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sullivan by the teachings of Franceschetti in order to improve the user’s sleep environment ([¶39]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792